Case 21-00825-hb   Doc 36   Filed 07/29/21 Entered 07/29/21 12:03:56   Desc Main
                            Document      Page 1 of 9
Case 21-00825-hb   Doc 36   Filed 07/29/21 Entered 07/29/21 12:03:56   Desc Main
                            Document      Page 2 of 9
Case 21-00825-hb   Doc 36   Filed 07/29/21 Entered 07/29/21 12:03:56   Desc Main
                            Document      Page 3 of 9
Case 21-00825-hb   Doc 36   Filed 07/29/21 Entered 07/29/21 12:03:56   Desc Main
                            Document      Page 4 of 9
Case 21-00825-hb   Doc 36   Filed 07/29/21 Entered 07/29/21 12:03:56   Desc Main
                            Document      Page 5 of 9
Case 21-00825-hb   Doc 36   Filed 07/29/21 Entered 07/29/21 12:03:56   Desc Main
                            Document      Page 6 of 9
Case 21-00825-hb   Doc 36   Filed 07/29/21 Entered 07/29/21 12:03:56   Desc Main
                            Document      Page 7 of 9
Case 21-00825-hb   Doc 36   Filed 07/29/21 Entered 07/29/21 12:03:56   Desc Main
                            Document      Page 8 of 9
Case 21-00825-hb   Doc 36   Filed 07/29/21 Entered 07/29/21 12:03:56   Desc Main
                            Document      Page 9 of 9
